\OO¢\)C\U'I-I>DJN»-‘

NNNNNNNNN'-"-‘-‘-‘»-‘--‘-¢»-¢»-¢»-
OQ\IQ\Ud-$>L»JN'-‘O\OO°\IO\U\AL»JN-‘O

 

 

Case 3:17-cv-00485-MMD-CBC Document 9 Filed 10/25/18 Page 1 of 4

ADAM PAUL LAXALT /
Attomey General
GERRI LYNN HARDCASTLE, Bar No. 13142 V FILED ___RECE\VED
Deputy Attomey General ENTERED ___ SERVED ON
State of Nevada couNsEL/PART\ES OF RECORD
Bureau of Litigation
Public Safety Division ij
100 N. Carson Street OCT 29 zc'S
Carson City, Nevada 89701-4717
T€lr (775) 684-1134 cLERK us olsTR\cT couRT

E-mail: ghardcastle ag.nv. ov DlSTRlCT OF NEVADA
@ g aY: DEPuTY

 

 

 

 

 

 

 

 

Attorneys for Defendant

UNITED STATES DISTRICT COURT

DISTRICT oF NEvAoA
THoMAs BRANAGAN, case No. 3;17-¢v-00485-MMD-ch
Plaintiff, 5'@'>&72‘
DEFENDANT’s Mo'rroN FoR
vs. ENLARGEMENT oF sTAY

(First Request)
JOSEPH WALL,

Defendants.

 

Defendant, by and through counsel, Adam Paul Laxalt, Attomey General of the State of
Nevada, and Gerri Lynn Hardcastle, Deputy Attorney General, hereby move this Honorable Court for a
sixty- (60-) day enlargement of the stay in this matter. This motion is based on Fed. R. Civ. P. 6(b)(l), the
following memorandum of points and authorities, and all papers and pleadings on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

This case is an inmate civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 4 at l. Plaintiff,
Thomas Branagan (P|aintifl), is an inmate in the custody of the Nevada Department of Corrections
(NDOC). !d. The events at issue in Plaintist complaint took place at Northem Nevada Correctional
Center (NNCC). ld.

Plaintiff alleges that Defendant, Joseph Walls (Dr. Walls), violated his right to be free from cruel
and unusual punishment under the Eighth Amendment to the United States Constitution. Id. at 3.

Speciflca|ly, Plaintiff alleges that Dr. Walls has been deliberately indifferent to Plaintist serious medical
1

 

\QQ¢\|G\!J|Ab-)N'-‘

NNNNNNNNN»-Ic_¢r_li-o»-du_~_o-¢_i_
®\lo\m-§»WN*“O\D®\IQ\LAJ>WN_‘O

 

 

Case 3:17-cv-00485-MMD-CBC Document 9 Filed 10/25/18 Page 2 of 4

needs. ECF No. 3 at 3-5. Plaintiff claims that Dr. Walls knew that he suffers from atom bicep in his right
shoulder and atom meniscus in his leli knee. Id. at 3. He also claims that Dr. Walls knew that Plaintiff
needs surgery to repair his bicep and meniscus, but Dr. Walls denied him these surgeries due to the costs
involved. Id. Plaintiff asserts that he suffers from severe, chronic pain in his right shoulder and left
knee_which inhibits his ability to perform normal daily activities such as walking, lifting, and sleeping.
Id. at 3-4. Finally, he asserts that although Dr. Walls was aware of the pain from which he suffers, but Dr.
Walls refused to provide him with adequate pain management (i.e., opioid therapy) due to the costs
involved. Id. at 4.

On October 23, 2018, the parties participated in an Inmate Early Mediation Conference. ECF
No. 8. At the conference, Plaintiff affirmed that he has retained counsel to represent him and that the
attorney would notice his appearance with this Court in the upcoming week. Id. Accordingly, the
parties agreed to continue the 90-day stay for an additional sixty (60) days. !d. During this time,
Defendant’s counsel will arrange for Plaintiff to be evaluated by an orthopedist to determine if surgery
is recommended, and the parties will continue settlement discussions. Therefore, Defendant
respectfully request that this Court extend the time of the stay by sixty (60) days so that they may
continue settlement discussions before the mandatory filing fee is imposed upon Plaintiff.
II. DISCUSSION
A. Fed. R. Civ. P. 6(b)(l) allows this Court to extend deadlines.

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

1992). Fed. R. Civ. P. 6(b)(l) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or Without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when additional time for any purpose is needed, is to present to the
Court a timely request for an extension before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line

Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such
2

 

\CO°\)O\U\-l>WN-¢

NNNNNNNNNi_s-¢r-di__oi-»i_u-Ii-d»_
W\IO\Ul-PWN'-‘C\o®\lo\§ll-§WN'_‘O

 

 

 

Case 3:17-cv-00485-MMD-CBC Document 9 Filed 10/25/18 Page 3 of 4

9 $‘

as an attorney s conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. ld. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s
diligence in seeking the continuance or extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d

604, 609 (9th Cir. 1992).

B. Good cause exists to enlarge the stay and allow the parties to continue settlement
negotiations.

Here, Defendant requests that this Court enlarge the stay by an additional sixty (60) days so that
the parties can continue settlement negotiations before the filing fee is assessed against Plaintiff. At the
Early Mediation Conference, Plaintiff represented that he has retained counsel to represent him in this
matter and that the attorney would notice his appearance in the upcoming week. Therefore, Defendant
and his counsel, in order to prevent a violation of RPC 4.2, could not pursue settlement at the
conference, However, Plaintiff agreed to an enlargement of the stay so that settlement discussions
could be continued with his attomey. Furthermore, the defense represented that NDOC will arrange for
Plaintiff to be evaluated by an orthopedist to determine if surgery is recommended, Defendant asserts
that Plaintiff’s announcement of forthcoming representation and the parties’ agreement to continue
settlement discussions thereafter constitutes good cause for the requested enlargement of the stay.

III. CONCLUSION

Because the parties need additional time to continue settlement negotiations, Defendants
respectfully request that this Honorable Court grant their motion and extend the stay in this matter by
sixty (60) days.

DATED this 25th day of October, 2018.

ADAM PAUL LAXALT
Attomey Ge eral

rs so oRDERED BY=

 
 
  

ARDCASTLE
Deputy Attomey General
U . MAGIS'U.ATE JUDGE State of Nevada

Bureau of Litigation
DATED;BZLL.Q_@_,LZQLK`_ Public safety Division
3Attorneys for Defendants

 

 

\OOQ\|G’\U\-ldb-)N'-‘

NNNNNNNNN'-"-"-‘¢-*'-‘»-‘-I-\o-o-¢
oo\lO\Ll\-§WN'-‘O\QQQ\IO\¢J\¢PWN*~‘O

 

 

Case 3:17-cv-OO485-MMD-CBC Document 9 Filed 10/25/18 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attomey General, State of Nevada, and that
on this 25th day of October, 2018, l caused to be served a copy of the foregoing, DEFENDANT’S
MOTION FOR ENLARGEMENT OF STAY, by U.S. District Court CM/CEF Electronic Filing on:

Thomas Branagan #1061708

C/O NNCC Law Librarian

Northern Nevada Correctional Center
P.O. Box 7000

Carson City, NV 89702
lawlibrary@doc.nv.gov

m , i

"‘\ .Vi\¢\t\ri."'"‘y{' ` v M
An employee of the 0 ice
of the Attoriiey Geiieral

 

